           Case 1:17-cv-01524-DAD-GSA Document 71 Filed 08/10/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   ANTHONY L. ROBINSON,                             1:17-cv-01524-DAD-GSA-PC
12                 Plaintiff,                         ORDER GRANTING DEFENDANTS
                                                      PETERSON AND GERMAN’S MOTION
13         vs.                                        TO MODIFY SCHEDULING ORDER
                                                      (ECF No. 70.)
14   DAVE DAVEY, et al.,
                                                      ORDER EXTENDING DISCOVERY
15                Defendants.                         DEADLINE AND DEADLINE TO FILE
                                                      DISPOSITIVE MOTIONS FOR ALL
16                                                    PARTIES
17                                                    New Discovery Deadline:          April 2, 2021
18                                                    New Dispositive Motions Deadline: June 2, 2021
19

20

21   I.     BACKGROUND
22          Anthony L. Robinson (“Plaintiff”) is a prisoner proceeding pro se and in forma pauperis
23   with this civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds on Plaintiff’s
24   First Amended Complaint filed on July 2, 2018, against defendant C/O H. German for use of
25   excessive force and against defendants Sgt. A. Peterson and S. Gonzales-Thompson (LVN) for
26   providing inadequate medical care in violation of the Eighth Amendment. (ECF No. 24.)
27          On January 2, 2020, the court issued a Discovery and Scheduling Order establishing
28   pretrial deadlines for the parties, including a discovery deadline of July 2, 2020, and a dispositive

                                                      1
           Case 1:17-cv-01524-DAD-GSA Document 71 Filed 08/10/20 Page 2 of 3



 1   motions deadline of September 2, 2020. (ECF No. 61.) On April 15, 2020, the court granted
 2   defendants Peterson and German’s motion to modify the Scheduling Order, extending the
 3   discovery deadline to October 2, 2020, and the dispositive motions deadline to December 2, 2020,
 4   for all parties to this action. (ECF No. 64.) On August 3, 2020, defendants Peterson and German
 5   filed another motion to modify the Scheduling Order. (ECF No. 70.)
 6   II.    MOTION TO MODIFY SCHEDULING ORDER
 7          Modification of a scheduling order requires a showing of good cause, Fed. R. Civ. P.
 8   16(b), and good cause requires a showing of due diligence, Johnson v. Mammoth Recreations,
 9   Inc., 975 F.2d 604, 609 (9th Cir. 1992). To establish good cause, the party seeking the
10   modification of a scheduling order must generally show that even with the exercise of due
11   diligence, they cannot meet the requirement of the order. Id. The court may also consider the
12   prejudice to the party opposing the modification. Id. If the party seeking to amend the scheduling
13   order fails to show due diligence the inquiry should end and the court should not grant the motion
14   to modify. Zivkovic v. Southern California Edison, Co., 302 F.3d 1080, 1087 (9th Cir. 2002).
15          Defendants Peterson and German request the court to extend the deadline to conduct
16   discovery and the deadline to file dispositive motions by 120 days each because due to the
17   COVID-19 crisis, defense counsel has still not been able to depose Plaintiff. This latest request
18   will extend the deadline to conduct discovery to April 2, 2021, and the deadline to file dispositive
19   motions to June 2, 2021.     Defense counsel explains that the Office of the Attorney General
20   (OAG) received a memorandum from the California Department of Corrections and
21   Rehabilitation (CDCR) informing the AOG that CDCR is “attempting to maintain inmate and
22   staff safety amid the COVID-19 pandemic” which makes “transport and inmate movement
23   within the institutions difficult, and, in some cases, dangerous,” and CDCR is generally
24   requesting continuances of all depositions through the end of August 2020. (Declaration of
25   David E. Kuchinsky at ¶ 3, Exhibit A.)
26          The court finds good cause to extend the discovery and dispositive motions deadlines in
27   the court’s Discovery and Scheduling Order. Defendants Peterson and German have shown that
28   even with the exercise of due diligence they cannot meet the requirements of the above mentioned

                                                      2
              Case 1:17-cv-01524-DAD-GSA Document 71 Filed 08/10/20 Page 3 of 3



 1   order. Therefore, the motion to modify the Scheduling Order filed by defendants Peterson and
 2   German on August 3, 2020, shall be granted.
 3   III.      CONCLUSION
 4             Based on the foregoing, IT IS HEREBY ORDERED that:
 5             1.    Defendants Peterson and German’s motion to modify the court’s Scheduling
 6                   Order, filed on August 3, 2020, is GRANTED;
 7             2.    The deadline for the completion of discovery is extended from October 2, 2020
 8                   to April 2, 2021, for all parties to this action;
 9             3.    The deadline for filing and serving pretrial dispositive motions is extended from
10                   December 2, 2020 to June 2, 2021, for all parties to this action; and
11             4.    All other provisions of the court’s January 2, 2020 Discovery and Scheduling
12                   Order remain the same.
13
     IT IS SO ORDERED.
14

15          Dated:   August 9, 2020                              /s/ Gary S. Austin
                                                        UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                        3
